Dismiss and Opinion Filed July 3, 2013




                                          S  In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                       No. 05-13-00134-CV

                IN RE METHODIST DALLAS MEDICAL CENTER, Relator

               On Original Proceeding from the 193rd Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 12-07504-L

                                MEMORANDUM OPINION
                          Before Justices Moseley, Francis, and Fillmore
                                    Opinion by Justice Francis
       On May 9, 2013, this Court issued its opinion and order conditionally granting relator’s

petition for writ of mandamus. In the opinion, we concluded the trial court had abused its

discretion by ordering production of an occurrence report. We ordered the trial court to vacate

its January 30, 2013 order granting plaintiff’s motion to compel in part and denying defendant’s

motion for protective order and to render an order denying plaintiff’s motion to compel and

granting defendant’s motion for protective order. We ordered the trial court to file a certified

copy of its order issued in compliance with our May 9, 2013 order. On May 10, 2013, the trial

court filed its May 10, 2013 order vacating its January 30, 2013 order. In its order, the trial court

noted that the parties had settled this case and had filed a motion to dismiss that was granted by

the trial court on April 29, 2013.

       Appellate courts are prohibited from deciding moot controversies. See Sepulveda v.

Medrano, 323 S.W.3d 620, 625 (Tex. App.—Dallas 2010, no pet.). A justiciable controversy
between the parties must exist at every stage of the legal proceedings. Williams v. Lara, 52
S.W.3d 171, 184 (Tex. 2001). Moreover, we lack jurisdiction to issue advisory opinions. Speer

v. Presbyterian Children’s Home & Serv. Agency, 847 S.W.2d 227, 229 (Tex. 1993).

        The duty of honesty and candor a lawyer owes to the appellate court includes fairly

portraying the record on appeal. In re City of Lancaster, 228 S.W.3d 437 (Tex. App.—Dallas

2007, no pet.). Texas Rule of Appellate Procedure 52.11 makes clear that a lawyer has the same

duty in original proceedings. TEX. R. APP. P. 52.11. Factual misrepresentations not only violate

a lawyer’s duty to the appellate court but also subject offenders to sanctions. Schlafly v. Schlafly,

33 S.W.3d 863, 873 (Tex. App.—Houston [14th Dist.] 2000, pet. denied).

        We remind the attorneys in this proceeding of their obligation to inform this Court of any

change in the facts of a case, including settlement of all issues in controversy. Despite the April

29, 2013 settlement, this Court was not notified until eleven days later, after its May 9, 2013

opinion granting the relief sought had issued. While we have serious concerns about the parties’

failure to adequately inform the Court of the status of the case, we decline to take any further

action at this time.

        Accordingly, under Texas Rule of Appellate Procedure 19.1(a), we withdraw our

opinion, vacate our order, and dismiss this original proceeding. See TEX. R. APP. P. 19.1(a).




                                                      /Molly Francis/
                                                      MOLLY FRANCIS
130134F.P05                                           JUSTICE




                                                –2–
                                    S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   JUDGMENT

IN RE METHODIST DALLAS MEDICAL                 On original proceeding from the 193rd
CENTER                                         Judicial District Court, Dallas County, Texas
                                               Trial Court Cause No. 12-07504-L.
No. 05-13-00134-CV                             Opinion delivered by Justice Francis,
                                               Justices Moseley and Fillmore participating.

       In accordance with this Court’s opinion of this date, we WITHDRAW our May
9, 2013 opinion, VACATE our May 9, 2013 order, and DISMISS this original
proceeding. See TEX. R. APP. P. 19.1(a).


Judgment entered July 3, 2013




                                               /Molly Francis/
                                               MOLLY FRANCIS
                                               JUSTICE




                                         –3–